Exhibit 12.1 COMPUTATION OF RATIO OF EARNINGS TO COMBINED FIXED CHARGES ThreeMonths Ended YearEndedDecember31, (Dollarsinmillions) March31,2011 Ratio (including interest expense on deposits): Earnings: Income from continuing operations before income taxes $ Fixed charges Equity in undistributed loss of unconsolidated subsidiaries 25 49 60 55 43 15 Earnings available for fixed charges, as adjusted $ Fixed charges: Interest expense on deposits and debt $ Interest factor in rent expense 2 8 8 22 35 14 Total fixed charges $ Ratio of earnings to fixed charges, including interest on deposits Ratio (excluding interest expense on deposits): Earnings: Income from continuing operations before income taxes $ Fixed charges Equity in undistributed loss of unconsolidated subsidiaries 25 49 60 55 43 15 Earnings available for fixed charges, as adjusted $ Fixed charges: Interest expense on debt(2) $ Interest factor in rent expense 2 8 8 22 35 14 Total fixed charges $ Ratio of earnings to fixed charges, excluding interest on deposits On February 27, 2009, we acquired Chevy Chase Bank, FSB. The transaction was accounted for as a purchase, and the related results of operations are included in our consolidated results from the date of the transaction. Represents total interest expense reported in our consolidated statements of income, excluding interest on deposits of $322 million for the first quarter of 2011, and $1.5 billion, $2.1 billion, $2.5 billion, $2.9 billion and $1.8 billion for the years ended December 31, 2010, 2009, 2008, 2007 and 2006, respectively.
